DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

The Office acknowledges receipt of the Applicant’s amendments filed 31 March 2021.

Allowable Subject Matter
Claims 18-37 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art fails to disclose or make obvious the Applicant’s claimed invention including the following features:
staples having… an end frangibly connected to the feeder belt
the free end of each staple contacts the anvil in one of the plurality of staple forming pockets to close the staple in one of a variety of tightnesses without causing interference between the free end of each staple and a remainder of each staple as the free end is bent past the remainder of each staple
Of the prior art, Hess et al. (PG Pub 2008/0078807 A1) is deemed to be the most relevant to the claimed invention.  While Hess teaches a frangible feeder belt (figs. 148-165) the staples are not disclosed to have the free end of each staple being bent past the remainder of each staple without any interference.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW M TECCO whose telephone number is (571)270-3694.  The examiner can normally be reached on M-F 11a-7p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ANDREW M TECCO/Primary Examiner, Art Unit 3731